Opinion by
Mr. Justice Dean,
On 27th of October 1892, while plaintiff was a passenger in. defendant’s street car in Pittsburg, by an accident the car was suddenly stopped; she by the shock was thrown to the floor and injured. At first her injuries were apparently slight, but she alleges that afterwards they became of such an aggravated character as to cause great suffering and permanent disability; therefore, on February 4, 1895, she brought this suit against defendant for damages, averring her injuries to be the result of its negligence in the construction of or nonrepair of the railway track.
On the trial defendant put in evidence a formal release under seal executed by defendant by which, for the consideration of $25.00, she absolutely relinquished all further claim for damages. This release was signed on November 2, the sixth day after the accident. The plaintiff alleged that at that date she was wholly ignorant of the character and extent of her injuries, *338and did not comprehend the nature of the writing. The court below was of opinion the paper was a complete defense, and so instructed the jury who found for defendant. From the judgment entered on the verdict plaintiff appeals, assigning for error the instruction of the court.
On the evidence it was not clear that negligence could properly be imputed to defendant; and it was far from clear plaintiff’s injuries at time of trial could be properly attributable to the accident; but assuming the jury would have found in her favor on both questions, the written release effectually barred her road to a verdict. There was no evidence that it was procured by any fraud or overreaching on part of defendant; she was a woman of intelligence, and at least of fair education; discussion of the terms and negotiations preceded its execution; she had ample opportunity to consult her friends as to the advisability of signing it. ■ Why then should she not be bound by it ? The substance of the whole argument of appellant is, that subsequent events have demonstrated she made a bad bargain. This would set aside one half the most solemn written contracts entered into. The evidence of plaintiff herself shows she comprehended fully the terms of the settlement, and that it was consummated because at the time she believed it was a favorable one to her. Admit she did not foresee the future, and did not know the extent of the injuries she had received, that only proves that what was unknown to her could not have been known to the other party to the release, and therefore, no com cealment of a material fact could be imputed to defendant.
No judge sitting as a chancellor, could for one moment hesitate as to Ins duty to declare that the evidence here was wholly insufficient to move him to cancel this instrument, or, to permit a jury to touch it.
All the assignments of error are overruled and the judgment is affirmed.